This claim is for horse hire and hauling furnished by claimant to Battery B, Field Artillery Battalion of Chicago, Illinois, from May 21, 1910, to May 30, 1912. The original bill was for seventeen hundred nine ($1,709) dollars, upon which was paid twelve hundred ten ($1,210) dollars, leaving a balance due of four hundred ninety-nine ($499) dollars. There is no question concerning the facts in this case, nor is therfc any question but that claimant’s account is correct and that he should be remunerated. However, this is an unliquidated claim coming within the Statute of Limitations requiring said claim to be filed withinj two years- from the time it accrued. This being true, there is nothing further to do than to deny the claim because this court has no power to make an award in such cases. This has been the uniform holding of the court for many years and the law is so well settled that it will be unnecessary to cite any authorities. It is the judgment of the Court that the demurrer be sustained.